Name: 86/590/EEC: Council Decision of 24 November 1986 concerning the conclusion of the Protocol extending the Arrangement regarding international trade in textiles
 Type: Decision
 Subject Matter: leather and textile industries;  international trade
 Date Published: 1986-12-04

 Avis juridique important|31986D059086/590/EEC: Council Decision of 24 November 1986 concerning the conclusion of the Protocol extending the Arrangement regarding international trade in textiles Official Journal L 341 , 04/12/1986 P. 0033*****COUNCIL DECISION of 24 November 1986 concerning the conclusion of the Protocol extending the Arrangement regarding international trade in textiles (86/590/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Commission has participated, on behalf of the Community, in the negotiations for the renewal of the Arrangement regarding international trade in textiles; whereas these negotiations resulted in the establishment of a Protocol to which were annexed the conclusions adopted on 31 July 1986 by the Textiles Committee established by the Arrangement; Whereas the Community should accept the extension of the Arrangement on the conditions set out in the aforesaid Protocol and the conclusions annexed thereto, HAS DECIDED AS FOLLOWS: Article 1 The Protocol extending the Arrangement regarding international trade in textiles, to which are annexed the conclusions adopted by the Textiles Committee on 31 July 1986, is hereby approved on behalf of the Community. The Protocol and the conclusions are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to notify the acceptance referred to in point 2 of the Protocol, in order to bind the Community. Done at Brussels, 24 November 1986. For the Council The President G. HOWE (1) OJ No C 293, 19. 11. 1986, p. 8. (2) Opinion delivered on 14 November 1986 (not yet published in the Official Journal).